Name: Commission Regulation (EEC) No 270/84 of 1 February 1984 amending Regulation (EEC) No 1245/83 as regards certain monetary compensatory amounts in the cereals and milk and milk products sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 84 Official Journal of the European Communities No L 31 / 15 COMMISSION REGULATION (EEC) No 270/84 of 1 February 1984 amending Regulation (EEC) No 1245/83 as regards certain monetary compensa ­ tory amounts in the cereals and milk and milk products sectors detailed rules for the administrative application of monetary compensatory amounts Q,. as last amended by Regulation (EEC) No 2883/83 (8), may result in monetary compensatory amounts which are too high in relation to the products in question ; whereas a standard monetary compensatory amount should be applied in such cases ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as amended by Regulation (EEC) No 1877/83 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (*), as last amended by Regulation (EEC) No 213/84 ( «); Whereas, for reasons of clarity, the numbers of the Common Customs Tariff subheadings relating to groats and meal of maize used in part I of Annex I to Regulation (EEC) No 1245/83 should correspond exactly to those used in the Common Customs Tariff ; Whereas note (*) of part 5 of Annex I to Regulation (EEC) No 1245/83 provides that no monetary compensatory amount is payable in respect of cheese if its value is less than 140 ECU/ 100 kg ; Whereas it should be specified that the value of the product to be exported is the free-at-frontier value before application of the refund and the monetary compensatory amount ; Whereas, moreover, when the monetary compensatory amount has to be charged in respect of a consignment consisting of different types of cheese, application of the provisions of Article 30 of Commission Regulation (EEC) No 1371 /81 of 19 May 1981 laying down Article 1 Annex I to Regulation (EEC) No 1245/83 is hereby amended as follows : 1 . In part 1 : (a) ' 11.02 A V a) 1 (4)' in the first column is replaced by ' 11.02 A V a) 2 (4)' ; (b) note (3) is replaced by the following : '(3) Applicable to groats and meal of maize imported from non-member countries .' ; (c) note (4) is replaced by the following : '(4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185, 7 . 7 . 1978 , p. 22).' 2 . In note (*) of part 5 : (a) the first paragraph is replaced by the following : 'No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and, where applicable, the refund in the exporting Member State, is less than 140 ECU/100 kg.' (b) the following paragraph is added : ' If a monetary compensatory amount is charge ­ able in respect of a consignment consisting of (  ) OJ No L 106, 12 . 5. 1971 , p. 1 . I1) OJ No L 199, 22 . 7 . 1983 , p. 11 . (3) OJ No L 132, 21 . 5 . 1983 , p. 33 . (4) OJ No L 186, 9 . 7 . 1983, p . 24 . O OJ No L 135, 23 . 5 . 1983, p . 3 . M OJ No L 25, 30 . 1 . 1984, p . 1 . 0 OJ No L 138 , 25 . 5 . 1981 , p . 1 . 8) OJ No L 283 , 15 . 10 . 1983 , p . 14. 2. 2. 84No L 31 / 16 Official Journal of the European Communities different types of cheese, of a value of less than 140 ECU/ 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No. 1371 /81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ) be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff of a water content, calculated by weight in the non ­ fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of not less than 10 % .' Article 2 This Regulation shall enter into force on 6 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1984. For the Commission Poul DALSAGER Member of the Commission